DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.
 
Response to Amendment
Claims 1-10, 20, 21, and 27-34 are pending in the application. Claim 1 is currently amended. Claims 11-19 and 22-26 have been canceled. No new claims are currently added. 

It is noted that claim 1 Applicants improperly deleted claim language “request to receive a resource comprising streaming content” without strike through, as required. Also, claims 2, 6, and 20 are marked as “currently amended” and present underlining. However, these changes were already entered in the amendment dated 05/06/2020 and 

Response to Arguments
With regard to Applicant’s remarks dated November 17, 2020:
Regarding the rejection of claims 1, 2, 4-10, 20, 21, and 27-34 under 35 U.S.C. 102(a)(1) and claim 3 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants presented substantially the same generic argument as in the previous response that is not persuasive for the same reasons because there is no patentable distinction between claimed CoAP message and existing CoAP message disclosed by AAPA. Thus, the rejection is maintained. In particular, Applicant’s amendment of claim 1 “one of a first CoAP request message and a second CoAP request message” requires only one request message, which is the request message previously claimed. Also, Applicants improperly deleted claim language “request to receive a resource comprising streaming content” without strike through, as required, and replaced it with “STREAM command”, which is essentially the same as a request to receive a resource comprising streaming content. Therefore, while claim amendments were made, these amendment did not further specify any claimed limitations that could have distinguished from the Prior art. Applicants presented no substantial argument pertaining to other independent claims 6 and 20 that are unamended and are of different scope. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 20, 21, and 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (hereinafter AAPA).
As to claim 1, AAPA teaches an apparatus [client] comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus (Figs. 1 and 9-11), cause the apparatus to:
send, via the communication network to an other apparatus [server] on the network, one of a first Constraint Application (CoAP) request message and a second CoAP request message [claim requires only one message, i.e., “one of”], the second CoAP message [GET request] (par. [0020], [0033]) comprising a plurality of fields (Fig. 6, par. [0027], [0029] discloses a CoAP message having a plurality of fields) wherein a first field from the plurality of fields comprises an indication of a STREAM command [indication to obtain streaming content where message type/message code is specified separately from options as per Figure 6] (par. [0057], [0058]) and at least one CoAP option field from the plurality of fields that indicates parameters for receiving the streaming content [CoAP option “streaming’] (par. [0032], [0055]-[0060]); and


As to claim 2, AAPA teaches that the first field of the CoAP request message comprises a URI of the resource (par. [0025]).

As to claim 4, AAPA teaches that that computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to send, via the communication network to the other apparatus on the network, a second CoAP request message comprising a CoAP option indicating a position of the streaming content; and receive, via the communication network from the other apparatus on the network, a next chunk of the resource comprising the indicated position of the streaming content (Figs. 8, 10 and 11).

As to claim 5, AAPA teaches that the CoAP option fields indicate at least one of: a streaming media type the apparatus supports; a duration to receive the streaming content; a time to stop receiving response message comprising the streaming content; a size of the chunk of the resource of each response message; a total size of the resource to receive; a network protocol to use for sending the response messages; whether a CoAP connection should be used for sending the response messages; a resolution of the streaming content to receive; a quality of the streaming content to 

As to claim 6, AAPA teaches an apparatus [client] comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus (Figs. 1 and 9-11), cause the apparatus to:
send, via the communication network to an other apparatus [server] on the network, a first Constraint Application (CoAP) request message [PUT request] (par. [0020], [0033]) comprising a plurality of fields (Fig. 6, par. [0027], [0029] discloses a CoAP message having a plurality of fields) wherein a field in the plurality of fields includes an indication of a request to send a resource comprising streaming content [PUT request to upload streaming content where message type/message code is specified separately from options as per Figure 6] (par. [0057], [0058]) and a set of CoAP option fields in the plurality fields set to indicate parameters for receiving the streaming content [CoAP option “streaming’] (par. [0032], [0055]-[0060]); and
send, via the communication network to the other apparatus on the network, a plurality of request messages, wherein each request message comprises a chunk of the 

As to claim 7, AAPA teaches that the first CoAP request message further comprises a URI of the resource (par. [0043]).

As to claim 8, AAPA teaches that the first CoAP request message comprises a CoAP PUT command (par. [0045]).

As to claim 9, AAPA teaches that one field of the set of CoAP option fields indicates a media type (Fig. 8).

As to claim 10, AAPA teaches that the other apparatus makes the resource comprising the streaming content available for another apparatus (Fig. 1).

As to claim 20, AAPA teaches an apparatus [resource directory] comprising a processor, a memory, and communication circuitry, the apparatus being connected to a communications network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus (Figs. 1 and 9-11), cause the apparatus to:
receive, via the communication network from an other apparatus [client] on the network, an indication of a CoAP resource comprising streaming content [discovery] 
send, via the communication network to the other apparatus on the network, the indication of the CoAP resource and the parameters associated with the streaming content (Figs. 11 and 12).

As to claim 21, AAPA teaches that the set of CoAP option fields indicate at least one of a streaming media type the apparatus supports; a network protocol to use for sending response messages comprising the CoAP resource, whether a CoAP connection should be used for sending response messages comprising the CoAP resource; whether response messages comprising the CoAP resource should be confirmable messages; a source apparatus to receive the CoAP resource from; and one or more characteristics of the CoAP resource (par. [0060]).

As to claim 27, AAPA teaches that the set of CoAP option fields indicate a destination apparatus to receive the CoAP resource (par. [0055]-[0059]).



As to claim 29, AAPA teaches that the CoAP request message comprises a CoAP STREAM command, wherein the STREAM command indicates a trigger to initiate streaming from the other apparatus (par. [0055]-[0059]).

As to claim 30, AAPA teaches that the set of CoAP option fields indicate the response messages should use a CoAP Observe protocol (par. [0060]-[0063]).

As to claim 31, AAPA teaches that the set of CoAP option fields indicate the response messages should be CoAP STREAM messages (par. [0055]-[0059]).

As to claim 32, AAPA teaches that the set of CoAP option fields indicate the response messages should use a CoAP block transfer protocol [transfer chunks] (par. [0055]-[0059], Figs. 10 and 11).



As to claim 34, AAPA teaches that the first message further comprises a first chunk of the resource comprising the streaming content (Figs. 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Hartke et al. “Observing Resources in CoAP” (Cite # 9 in the IDS dated 12/17/18).
As to claim 3, AAPA teaches all the elements except that the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to send, via the communication network to the other apparatus on the network, a second CoAP request message comprising a CoAP option to delay receiving a next chunk of the resource comprising the streaming content.
Hartke teaches sending, via the communication network to the other apparatus on the network, a second CoAP request message comprising a CoAP option to delay 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of AAPA by sending, via the communication network to the other apparatus on the network, a second CoAP request message comprising a CoAP option to delay receiving a next chunk of the resource comprising the streaming content in order to indicate to the server that the client is no longer interested in receiving a next chunk at this time.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442